DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date of (08/30/2021) in which a (3) month Shortened Statutory Period for Response has been set.  

 Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      Acknowledgements

3.	Upon new entry, claims (1 -7 and 9 -15) remain pending on this application, of which (1 and 14) are the two (2) parallel running independent claim on record. Claims (6, 8) were cancelled. 

4.	The Examiner undersigned would like to thanks Atty. T. Negley, (Reg. No. 70,362) for the new list of amendments and the detailed remarks provided. 

                                                           Notice of Allowance

5.	In view of the new amendments, and persuasive arguments presented, the Examiner considers that the case has been now placed in conditions for allowance, and therefore a Notice of Allowance on claims (1 -7 and 9 -15) appears below as following: 

                                                       Reasons for Allowance

6.	The following is the Examiners statement of reasons for allowance:

6.1.	The two (2) parallel running independent claims on record, and the associated dependencies are directed to a codec architecture, employing a particular prediction mode technique (1700), as shown in Figs. (17 and 22), the technique includes adjusting reference samples, according to a distance between a current and the reference;
by determining a first median value by smoothing the reference sample by using a first smoothing filter selected according to the first distance, and 
determining a second median value by smoothing the reference sample or the first median value by using a second smoothing filter selected according to the second distance;
and determining a weighted average of the first median value and the second median value to be the prediction value of the current sample. 
The above technique will clearly improves codec accuracy and quality imaging of the prediction mode, and codec algorithm in general. 

6.2.	This new set of amended feature-steps as claimed, has no analogous in the art, at the time the invention was made or filed, and it is therefore considered a novelty. 

6.3.	The below list of Prior art on record (see Section 7), and specifically the previously presented PA combination on record, fails to fairly disclose and/or suggest the feature proposed features steps as claimed, having no analogous in the art at the time the invention was made/filed. 

6.4.	For at least above arguments, the Examiner undersigned is believed that the new list of claim to limitations, are constructed in such manner, it’s to be in condition for allowance.

                                                            
                                                            Prior Art Citations

7.	The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure: 

7.1. Patent documentation

US 9,445,127 B2		Kim; et al.		H04N19/182; H04N19/159; H04N19/117; 
US 9,083,974 B2		Jeon; et al.		H04N19/11; H04N19/103; H04N19/593; 
US 10,045,042 B2		Lee; et al.		H04N19/593; H04N19/52; H04N19/51; 
US 20150245021 A1	Matsuo; et al.	H04N19/157; H04N19/105; H04N19/136; 
US 20180288408 A1	Ikai; et al. 		H04N19/126; H04N19/117; H04N19/176; 
US 20180249156 A1	Heo; et al.		H04N19/70; H04N19/176; H04N19/105; 

7.2. Non-Patent documentation:

_ Planar intra prediction; Chen – 2011; 
_ Constrained Intra Source Code Implementation; Sjoberg – 2011;
_ Constrained Intra prediction scheme for flexible size prediction in HEVC– 2011;

                   CONCLUSIONS

8.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.